NUMBER 13-16-00321-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                      IN RE GULF MOVING SYSTEMS, INC.


                        On Petition for Writ of Mandamus.


                                         ORDER

      Before Chief Justice Valdez and Justices Garza and Longoria
                            Per Curiam Order

       Relator, Gulf Moving Systems, Inc., filed a petition for writ of mandamus in the

above cause on June 15, 2016. Through this original proceeding, relator seeks to compel

the trial court to grant its plea to the jurisdiction because the claims at issue in this case

fall within the exclusive jurisdiction of the Texas Department of Insurance, Division of

Workers’ Compensation. The Court requests that the real party in interest, Jose Maria

Morales Jr., or any others whose interest would be directly affected by the relief sought,

file a response to the petition for writ of mandamus on or before the expiration of ten days

from the date of this order. See id. R. 52.2, 52.4, 52.8.
      IT IS SO ORDERED.

                              PER CURIAM

Delivered and filed the
16th day of June, 2016.




                          2